 Case 6:20-cv-01865-CEM-LRH Document 8 Filed 10/14/20 Page 1 of 3 PageID 22




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                              CASE NO: 6:20-cv-1865-Orl-41LRH
BEVERLY GUTIERREZ,

       Plaintiff,

       v.

ORLANDO REALTY AND PROPERTY
MANAGEMENT, LLC,

       Defendant.
                                       /

                PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                    AND CORPORATE DISCLOSURE STATEMENT

       Plaintiff, BEVERLY GUTIERREZ (“Plaintiff”), by and through undersigned counsel, and

pursuant to this Honorable Court’s order in D.E. 5, hereby files her Certificate of Interested Persons

and Corporate Disclosures Statement as follows:

       I hereby disclose the following pursuant to this Court’s Order on Interested Persons and

Corporate Disclosure:

   1. The name of each person, attorney, association of persons, firm, law firm, partnership, and

       corporation that has or may have an interest in the outcome of this action, including

       subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that

       own 10% or more of a party’s stock, and all other identifiable legal entities related to a

       party:

            a) Plaintiff, BEVERLY GUTIERREZ

            b) Counsel for Plaintiff, USA EMPLOYMENT LAWYERS - JORDAN RICHARDS,

                PLLC
Case 6:20-cv-01865-CEM-LRH Document 8 Filed 10/14/20 Page 2 of 3 PageID 23




         c) Counsel for Plaintiff, JORDAN RICHARDS, ESQUIRE

         d) Defendant, ORLANDO REALTY AND PROPERTY MANAGEMENT, LLC

  2. The name of every other entity whose publicly-traded stock, equity, or debt may be

     substantially affected by the proceedings:

         a) None.

  3. The name of every other entity which is likely to be an active participant in the proceedings,

     including the debtor and members of the creditors’ committee (or if no creditors’

     committee the 20 largest unsecured creditors):

         a) None.

  4. the name of each victim (individual or corporate), including every person who may be

     entitled to restitution.

         a. Plaintiff, BEVERLY GUTIERREZ

  5. I certify that I am unaware of any actual or potential conflict of interest involving the

     District Judge and Magistrate Judge assigned to this case and will immediately notify the

     Court in writing upon learning of any such conflict.

     Dated this 14th day of October 2020.

                                                    Respectfully Submitted,

                                                    USA EMPLOYMENT LAWYERS -
                                                    JORDAN RICHARDS, PLLC
                                                    805 E. Broward Blvd., Suite 301
                                                    Fort Lauderdale, Florida 33301
                                                    (954) 871-0050
                                                    Counsel for Plaintiff
                                                    By: /s/ Jordan Richards
                                                    JORDAN RICHARDS, ESQUIRE
                                                    Florida Bar No. 108372
                                                    jordan@jordanrichardspllsc.com
                                                    jake@jordanrichardspllc.com
                                                    melissa@jordanrichardspllc.com
Case 6:20-cv-01865-CEM-LRH Document 8 Filed 10/14/20 Page 3 of 3 PageID 24




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 14, 2020, I served the foregoing document via

CM/ECF to the counsel listed below.

                                                       /s/ Jordan Richards, Esq.
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372
                                      SERVICE LIST:

No Counsel Has Appeared to Date
